Citation Nr: 1216571	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-11 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, prior to July 16, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since July 16, 2010.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied an evaluation in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran timely appealed this decision.

In January 2010, a video conference hearing was held before the undersigned Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

In August 2010, the RO issued a rating decision granting an increased evaluation of 70 percent for PTSD, effective from July 16, 2010.  Consequently, the Board has recharacterized the issues on appeal as: (1) entitlement to an evaluation in excess of 50 percent for PTSD, prior to July 16, 2010; and (2) entitlement to an evaluation in excess of 70 percent for PTSD, since July 16, 2010. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for an increased evaluation includes a claim for a total disability rating  based on individual unemployability (TDIU) when there is evidence of unemployability.  In fact, the Veteran has formally claimed he is unemployable because of his PTSD in  November 2010 correspondence.  This issue is, accordingly, within the Board's jurisdiction and is considered on appeal.  There is no evidence of record, either in the claims file or the electronic record in Virtual VA that the RO has taken any action on that issue.  The issue is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 16, 2010, the Veteran's PTSD was manifested by intrusive thoughts, frequent nightmares, difficulty sleeping, irritability, hyperarousal, mild avoidance behaviors, and panic attacks occurring less than once a week, all of which resulted in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  During this time frame, the Veteran was shown to have Global Assessment of Functioning (GAF) scores ranging from 50 to 65.

2.  Since July 16, 2010, the Veteran's PTSD has not been shown to have been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD, prior to July 16, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 70 percent for PTSD, since July 16, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's April 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the April 2008 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal, and there will be no prejudice to the Veteran from any deficiencies of notice.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO provided the Veteran with a VA examination for PTSD in July 2010.  The examination was performed by a VA physician who had reviewed the Veteran's claims file, reviewed with the Veteran his history of PTSD, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that this examination was inadequate.  Id.  Moreover, an earlier VA contract (QTC) examination was conducted in May 2008.  

In April 2010 and December 2010, the Board remanded this matter to the RO directing that updated VA treatment records be obtained; that an updated VA examination be conducted; and that records relating to any disability claim filed by the Veteran with the Social Security Administration (SSA) be obtained.  The RO subsequently obtained updated VA treatment records from July 2008 to July 2010; scheduled the Veteran for a July 2010 VA examination for PTSD, and obtained a December 2010 response from SSA indicating that the Veteran had not filed a claim seeking disability benefits.  Accordingly, the directives of the Board's April 2010 and December 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.   VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2011).

A March 2000 rating decision granted service connection for PTSD with an initial evaluation of 30 percent, effective from September 1999.  In November 2006, the RO issued a rating decision granting an increased evaluation of 50 percent for PTSD, effective from October 2005.

A May 2007 VA treatment report noted the Veteran's complaints of intrusive thoughts, frequent nightmares, and mild avoidance behaviors.  The report noted that the Veteran was married, and that he had a close relationship with his two adult sons and five grandchildren.  It also noted that he had a small peer network and was working full time at a video production center.  Mental status examination revealed that he was neatly dressed and groomed, cooperative, and maintained good eye contact.  The report described his mood as euthymic and his attention and concentration as intact.  There was no evidence of psychosis; his judgment was good; and he denied having any suicidal or homicidal ideation.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 55.

An October 2007 VA treatment report noted the Veteran's complaints of irritability and difficulty sleeping.  He also reported having intrusive thoughts, mild avoidance behaviors, and incidents of hyperarousal and irritation.  Mental status examination revealed that he was neatly dressed and groomed, cooperative, used normal speech, and maintained good eye contact.  The report noted that there was no evidence of psychosis, his judgment and intelligence were good, and he denied any suicidal or homicidal intent.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 60.

A January 2008 VA treatment report noted that the Veteran's appearance, dress, demeanor, mood and affect were all appropriate.  

A February 2008 VA psychiatric consultation report noted that the Veteran had not been taking his medications recently.  The Veteran reported complaints of irritability, intrusive thoughts, avoidance behaviors, and moderate hypervigilance.  It also noted that he maintained a close relationship with his two sons and six grandchildren, and that he continued to work full time.  Mental status examination revealed that the Veteran was neatly dressed and groomed, cooperative, maintained good eye contact, and exhibited normal speech.  The report noted that his mood was euthymic, his attention and concentration intact, and his short term memory was good.  The report also noted that there was no evidence of psychosis, and that the Veteran denied having any suicidal or homicidal ideation.  The report concluded with a diagnosis of PTSD.

In February 2008, the Veteran filed his present claim seeking an evaluation in excess of 50 percent for PTSD.

In May 2008, a VA contract (QTC) examination was conducted.  The report noted the Veteran's complaints of difficulty sleeping, intrusive thoughts, flashbacks, nightmares, feeling threatened, and difficulty with his relationships and management of anger.  The Veteran described his relationships with his spouse, two sons and grandchildren as good.  He also reported that his relationships with his supervisor and co-workers were good, that he was working, and that he had not lost any time from his employment as a result of this condition.  Mental status examination revealed the Veteran to have appropriate appearance and hygiene, with full orientation, and behavior, affect and mood within normal limits.  The report noted that his speech, communication, and concentration were all within normal limits.  The Veteran had panic attacks occurring less than once per week, and there were also signs of suspiciousness and some obsessional rituals.  There was no history or current observations of delusions or hallucinations.  Thought process and abstract thinking were normal, judgment was not impaired, and memory was not impaired.  There was no suicidal or homicidal ideation but he had symptoms including hypervigilence, flashbacks, difficulty sleeping, emotional blunting, lack of trust, difficulty relating to others, poor sleep, and obsessive checking of safety issues.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 50.  The examiner also noted that the Veteran has difficulty establishing and maintaining effective work/school and social relationships, and difficulty maintaining effective family role functioning.

A July 2008 treatment report noted that the Veteran had not been taking his prescriptions recently.  The Veteran reported symptoms of intrusive thoughts, mild avoidance behaviors, hyperarousal, and irritability.  The report noted that he continued to work full time at a video production center.  Mental status examination revealed that he was neatly dressed and groomed, cooperative, exhibited normal speech, and maintained good eye contact.  It also noted that his mood was euthymic, with no evidence of psychosis, suicidal or homicidal ideation.  The report concluded with an assessment of PTSD, and listed a GAF score of 65.  

A June 2009 letter from the Veteran's employer noted that the Veteran had been employed there since 1997.  The letter indicated that the Veteran's overall approach to work and people had dramatically declined in the past few years, which the employer indicated had become more apparent since the Veteran's eye had been removed.  The letter also noted that the Veteran was more irritable, unable to concentrate for long periods of time, and that his role at work had to be reduced.  

In September 2009, a statement was received from the Veteran's spouse.  She indicated that the Veteran exhibited symptoms of poor memory and concentration, hypervigilence, irritability, aggressiveness, and difficulty sleeping.

An April 2010 VA treatment report noted that the Veteran was not depressed, had no suicidal or homicidal ideations, maintained good eye contact, and was well groomed.  

Prior to July 16, 2010, the Veteran's PTSD was assigned GAF scores ranging from 50 to 65.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Prior to July 16, 2010, the Veteran's PTSD was shown to have been manifested by intrusive thoughts, frequent nightmares, difficulty sleeping, irritability, hyperarousal, mild avoidance behaviors, and panic attacks occurring less than once a week.  These symptoms are contemplated in the 50 percent evaluation assigned prior to July 16, 2010.  

There was no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).   The Veteran was consistently described in treatment reports as neatly dressed and groomed, cooperative, with good eye contact, normal speech, and good judgment and intelligence.

While the Veteran is shown to have had some difficulty in establishing and maintaining effective work and social relationships prior to July 16,2010, this level of impairment is considered in his currently assigned 50 percent disability rating.  

During his May 2008 QTC examination, the Veteran described his relationship with his spouse, two sons, grandchildren, supervisor and co-workers as good.  Similar findings were noted within his VA treatment records.  Moreover, his treatment records referred to his having a small peer network.  Finally, his employment as a salesperson indicated that he had some ability to interact with other individuals.  In occupational terms, the Veteran essentially maintained steady employment for many years.
  
While the Board acknowledges the Veteran had significant symptoms from his PTSD prior to July 16, 2010, these symptoms are clearly contemplated by the assigned 50 percent disability rating.  As noted above, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's PTSD have not been shown to result in occupational and social impairment with deficiencies in most areas prior to July 16, 2010.  Hart, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to April 7, 2006; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since July 16, 2010

On July 16, 2010, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted that the Veteran was working part time as a salesman in the television commercial industry.  He reported that he only has one friend, and prefers to be alone or out with his spouse.  Mental status examination revealed him to be clean and neatly groomed, with restless psychomotor activity, and fluent and intense speech.  His attitude was described as hostile, affect intense, and mood agitated and irritable.  He was oriented to person, time, place; his thought process involved circumstantialities; he had no delusions or hallucinations; intelligence was average.  The report noted that he had obsessive/ritualistic behavior involving security issues; that he had no homicidal or suicidal thoughts; and that his impulse control was fair.  His immediate memory was mildly impaired and his remote and recent memory was normal.  He had intrusive thoughts and recollections and exhibited avoidance behavior and symptoms of increased arousal.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 51.  The VA examiner further noted that there were no signs and symptoms of total occupational and social impairment due to PTSD.  

An August 2011 letter from the Veteran's employer noted that the Veteran had become inconsistent with his labor activities and had missed multiple days of work; often times between 30-45 days of work.  The letter also noted that he had been given a brief leave of absence based on performance issues.

A February 2012 letter from the Veteran's spouse noted that the Veteran's PTSD had worsened.  She reported his having symptoms of irritability, difficulty sleeping, hypervigilence, frequent mood swings, and social isolation.

Since July 16, 2010, the RO has assigned the Veteran's PTSD a 70 percent evaluation.  The next highest available evaluation, a 100 percent rating, is assigned for total occupational and social impairment.  The Veteran does not exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

While the Board accepts the Veteran's contentions that his PTSD has hampered his ability to maintain employment, a significant amount of disability, including the impact on his employment, has already been acknowledged by the assignment of 70 percent disability rating during this period.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas.  

The evidence of record does not, however, show total occupational impairment.  The VA examiner in July 2010 specifically concluded that there were no signs and symptoms of total occupational and social impairment due to PTSD.  This opinion was based upon a complete review of the record, and was contained within an examination report which included a historical summary of the Veteran's condition, as well as listing his current complaints and the findings of a mental status examination.  Moreover, the Veteran is shown to have worked part time following July 16, 2010.

As for his social impairment, the July 2010 examination report noted that the Veteran had one friend, and that he preferred to be alone or out with his spouse.  The report also noted that the Veteran was working part time as a salesman in the television commercial industry, which requires social interaction, even if only performed part time.

While he certainly has significant manifestations of PTSD, total occupational and social impairment is not established.

The Veteran's GAF score of 51, likewise, does not support the criteria for a 100 percent evaluation.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Consideration has been given regarding whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluations assigned are not inadequate.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating prior to July 16, 2010, and the 70 percent disability rating since July 16, 2010.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 50 percent and 70 percent disability ratings reasonably describe the Veteran's disability levels and symptomatology prior to and after July 16, 2010 and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The preponderance of the evidence, including the observed manifestations and GAF scores assigned during the time periods at issue, is against a finding of entitlement to higher ratings during either period, and a rating higher than 50 percent prior to July 16, 2010, and 70 percent since July 16, 2010, is not warranted.


ORDER

An evaluation in excess of 50 percent for PTSD, prior to July 16, 2010, is denied.

An evaluation in excess of 70 percent for PTSD, since to July 16, 2010, is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim for TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2010, the Veteran filed a claim seeking entitlement to TDIU.  As discussed in the INTRODUCTION, the RO has not yet considered whether the Veteran is entitled to TDIU; the Board has jurisdiction of the claim as inferred in the claim for increased ratings; and the issue must be remanded to the RO for initial adjudication.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, the Veteran's TDIU claim must be adjudicated.  If the determination is unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board, as this issue stems from the initial appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


